Exhibit 10.3.6

 

BIO-REFERENCE LABORATORIES

 

AMENDMENT NO. 6

 

TO

 

EMPLOYMENT AGREEMENT

 

WITH SAM SINGER

 

AMENDMENT NO. 6 dated as of October , 2009 to an AGREEMENT OF EMPLOYMENT dated
as of May 1, 1997 between Bio-Reference Laboratories, Inc., a New Jersey
corporation (the “Company”) and Sam Singer, its Senior Vice President and Chief
Financial Officer (the “Employee”); as amended on November 1, 2002 (Amendment
No. 1); on January 7, 2004 (Amendment No. 2); on December 18, 2007 (Amendment
No. 3); on March 4, 2008 (Amendment No. 4); and on September 18, 2008 (Amendment
No. 5); (the original Agreement of Employment and the Five Amendments
collectively referred to as the “Employment Agreement”);

 

WITNESSETH:

 

WHEREAS the parties previously executed the Employment Agreement providing for
the employment by the Company of the Employee as its Senior Vice President and
Chief Financial Officer; and

 

WHEREAS the Employment Agreement is currently due to expire on October 31, 2010
and would be automatically extended at the end of each Company fiscal year for
an additional one year term unless the Company elected on a timely basis not to
extend the term, but the Employee has the right to terminate the Employment
Agreement effective on January 1 of any calendar year commencing January 1, 2010
on not less than 90 days prior written notice; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS the parties desire to amend the Employment Agreement to fix the
Expiration Date as herein set forth:

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and intended to be legally bound hereby, the parties hereto
agree to amend the Employment Agreement as follows:

 

A.            “Term of Employment”. The “Expiration Date” of the Employment
Agreement shall be the close of business on March 15, 2011.

 

B.            “2. Renewal”. This Section is deleted in its entirety so that the
Expiration Date set forth in A above is no longer subject to renewal and the
Employee no longer has the right to terminate the Employment Agreement. The
Employment Agreement shall expire at the close of business on March 15, 2011.

 

C.            Other Provisions. Except for the above changes, the parties hereto
hereby reaffirm each provision of the Employment Agreement as of the date
hereof.

 

IN WITNESS WHEREOF, the undersigned have each duly executed this Amendment No. 6
to the Employment Agreement as of the date first above written.

 

 

 

COMPANY:

 

Bio-Reference Laboratories, Inc.

 

 

 

 

 

By

/s/ Marc Grodman M.D.

 

 

Marc Grodman M.D.

 

 

President

 

 

Duly Authorized

 

 

 

EMPLOYEE:

 

 

 

 

 

 

/s/ Sam Singer

 

 

Sam Singer

 

2

--------------------------------------------------------------------------------